                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

FRANK CUSTABLE JR.,
#15078424,

       Plaintiff,                                             Civil Action No. 19-CV-12686

vs.                                                           HON. BERNARD A. FRIEDMAN

LISA ZABORSKI,

      Defendant.
______________________/

                    OPINION AND ORDER DISMISSING THE COMPLAINT
                     FOR LACK OF SUBJECT MATTER JURISDICTION

               On December 13, 2019, the Court issued an order in this matter requiring plaintiff

to show cause why the Court should not dismiss the complaint for lack of subject matter jurisdiction.

The Court stated:

               This matter is presently before the Court on the Court’s own review
               of the complaint. In June 2009, plaintiff was sentenced to a
               262-month term of imprisonment after pleading guilty to charges of
               wire fraud, securities fraud, and obstruction of justice. See U.S. v.
               Custable, No. 1:05cr-00340 (N.D. Ill.). At that time, plaintiff
               apparently was a resident of Illinois. In September 2019, plaintiff
               commenced the instant action against his former wife, who is also a
               resident of Illinois. Plaintiff asserts that this Court has diversity
               jurisdiction because he “is a resident of the State of Michigan and
               Zaborski is a resident of the State of Illinois.” Compl. at 1.

               The Court doubts that plaintiff is a resident of Michigan. Although
               he claims to be serving his sentence at the Federal Correctional
               Institution in Milan, Michigan, a prison inmate generally is deemed
               to be a resident of the state where he resided at the time of
               sentencing, not the state where he happens to be transported
               subsequently in order to serve his sentence. See 13E C. Wright & A.
               Miller, Federal Practice and Procedure § 3618 (2009). It therefore
               appears that diversity jurisdiction is absent, as both plaintiff and
               defendant are residents of Illinois. Accordingly,
                IT IS ORDERED that plaintiff show cause within fourteen days of
                the date of this order why the Court should not dismiss the complaint
                for lack of subject matter jurisdiction.

                In his response to this order, plaintiff has submitted an affidavit in which he avers,

in relevant part:

                1) I have been incarcerated since 2005, nearly 15 years of
                incarceration in which nearly 11 of the 15 years being at Milan
                Correctional Institution.

                2) During the last two plus years, I have earned two Associates
                Degrees at Jackson Colleg[e]. The tuition for the college was paid
                for by Pell Grant in which it asks which state we are from. I was told
                that we are from the State of Michigan due to our state of
                incarceration. I had given the address of Milan Correctional
                Institution, P.O. Box 1000, Milan, MI 48160 as my residence on my
                Pell Grant application. The State of Michigan accepted my
                application as a resident of Michigan.

                3) Jackson College is a community college which has entered into a
                partnership with Sienna Heights University, a four-year university
                located in Michigan. All Jackson College credits are counted
                towards a four-year degree at Sienna Heights University.

                4) Upon my release from Milan Correctional Institution, I plan to
                continue to reside in Michigan and attend Sienna Heights University.
                See (Unaudited Transcript Correspondence - Exhibit A).

                As noted in the Court’s show-cause order, plaintiff lived and worked in Illinois prior

to being incarcerated, and he is presently living in Michigan only because he was brought to this

state to serve the remainder of his prison sentence. There is a “strong presumption” that a prison

inmate maintains his domicile in the state where he resided prior to being incarcerated. Stifel v.

Hopkins, 477 F.2d 1116, 1127 (6th Cir. 1973) (Edwards, J., concurring). This presumption

“ordinarily requir[es] more than unsubstantiated declarations to rebut.” Id. at 1126. Assuming that

plaintiff “plan[s] on remaining in Michigan upon his release in 2024 to finish his Bachelor’s


                                                  2
Degree,” Pl.’s Resp. at 1, this does nothing to establish “either the intention to make his home [in

Michigan] indefinitely or the absence of an intention to make his home elsewhere.” Stifel, 477 F.2d

at 1120 (emphasis added). At most, plaintiff has shown that he intends to remain in Michigan for

the short period of time that is needed for him to finish his degree. Plaintiff has made no averments

concerning “the manner in which [he] has ordered his personal and business transactions,” id. at

1127, which might lend support to the suggestion that he intends to reside in Michigan indefinitely.

Plaintiff has identified no acquaintances, business associates, friends, family members, employment

prospects, real property, or indeed anything at all that might constitute evidence indicating an intent

to remain in Michigan after obtaining his bachelor’s degree from Sienna Heights University. And,

of course, it is irrelevant that plaintiff “was told that we are from the State of Michigan due to our

state of incarceration,” as plaintiff’s domicile depends on his own intentions, not on what others may

say or believe.

                  In short, plaintiff has not overcome the presumption that he remains domiciled in

Illinois despite his temporary stay in Michigan. The Court concludes that it lacks diversity

jurisdiction over this matter because plaintiff and defendant are citizens of the same state.

Accordingly,



                  IT IS ORDERED that the complaint is dismissed pursuant to Fed. R. Civ. P. 12(h)(3)

for lack of subject matter jurisdiction.




                                                  3
                 IT IS FURTHER ORDERED that defendant’s “motion to file for special and limited

appearance” is denied as moot.


                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: January 2, 2020                                Senior United States District Judge
        Detroit, Michigan


                                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on January 2, 2020.

 Frank Custable, Jr., #15078424                        s/Johnetta M. Curry-Williams
 Milan Federal Correctional Institution                Case Manager
 Inmate Mail/Parcels
 PO Box 1000
 Milan, MI 48160-0190




                                                         4
